SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Clarification on news: Date of release of third quarter 2014 results Rio de Janeiro, January 14, 2015 – Petróleo Brasileiro S.A. – Petrobras, in compliance with the request made by BM&FBovespa (Brazilian Securities, Commodities and Futures Exchange), that requires clarifications concerning news broadcasted today, entitled “Unaudited 3 rd quarter balance sheet to be released on the 27 th ” explains: As already announced, Petrobras will release its third quarter 2014 financial statements in January 2015 without the External Auditor’s review report. It is expected a presentation of these financial statements for the Board of Directors in the meeting scheduled for January 27. Depending on the result of the meeting, the release of the financial statements will take place the same day. Petrobras reaffirms its commitment to release the third quarter financial statements reviewed by its External Auditor PricewaterhouseCoopers (PwC) at the earliest possible time. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 14, 2015 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
